        Case 3:21-mc-80196-AGT Document 3 Filed 08/20/21 Page 1 of 4




                                                       3:21-mc-80196




08/20/2021
              SUSAN Y. SOONG


                             W. Noble
Case 3:21-mc-80196-AGT Document 3 Filed 08/20/21 Page 2 of 4


3:21-mc-80196
Case 3:21-mc-80196-AGT Document 3 Filed 08/20/21 Page 3 of 4
         Case 3:21-mc-80196-AGT Document 3 Filed 08/20/21 Page 4 of 4




                                        EXHIBIT A

        You are hereby authorized and ordered to expeditiously disclose, to the above-
named party, information sufficient to identify the alleged infringers of the material
described in the notification provided to you on August 11, 2021, to include all identifying
information, credit card data, email addresses, login information, including IP addresses,
to the extent such information is available to Amazon Web Services, Inc., for the following
URLs:

   •   https://www.dicksongoods.com/products/the-best-rated-self-cleaning-litter-
       box-litter-robot-3
   •   https://www.dicksongoods.com/
